Citation Nr: 1332467	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  07-24 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.

(The issues of entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) will be addressed in a separate decision).


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The claims file reflects that the Veteran was previously represented by Texas Veterans Commission (TVC), as reflected in a July 2012 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative.  In July 2013, the Veteran filed a VA Form 21-22, appointing Kenneth M. Carpenter, Attorney at Law, as his representative.  However, this form indicated that Mr. Carpenter's representation was limited to the issues of entitlement to a higher rating for PTSD, entitlement to a TDIU, and entitlement to service connection for diabetes mellitus, peripheral neuropathy, and hypertension.  Thereafter, also in July 2013, TVC submitted a statement indicating that they had contacted the Veteran regarding his upcoming Board hearing and, at such time, he informed TVC that his private attorney would be representing him in all matters before VA and he no longer wished to be represented by TVC.  As such, TVC elected to withdraw itself as the Veteran's representative.  While such election occurred after certification of the appeal to the Board in April 2013, there was good cause for such withdrawal as the Veteran specifically informed TVC that he did not wish to be presented by such service organization, i.e., that he did not wish to cooperate with the proper preparation and presentation of the appeal by TVC.  38 C.F.R. § 20.608(b) (2013).  However, as Mr. Carpenter's representation is limited to issues that do not include entitlement to service connection for bilateral hearing loss and tinnitus, and the Veteran has informed TVC that he no longer wishes to be represented by such organization, the Veteran is unrepresented in this appeal before the Board.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

As it appears that the Veteran is under the mistaken belief that his private attorney, Mr. Carpenter, is representing him regarding his claims for service connection for bilateral hearing loss and tinnitus, and TVC has withdrawn from representation, the agency of original jurisdiction (AOJ) should provide the Veteran an opportunity to appoint a representative with respect to such issues.  

Also, the Veteran indicated on his June 2007 VA Form 9 (which was submitted in response to the June 2007 statement of the case that addressed the bilateral hearing loss and tinnitus issues) that he wished to testify at a Board hearing before a Veterans Law Judge sitting at the RO.  It appears that the Veteran was scheduled for a Board hearing in July 2013.  Subsequently, in July 2013 correspondence, Mr. Carpenter requested that the July 2013 Board hearing be cancelled.  As Mr. Carpenter's representation is limited to the issues of entitlement to a higher rating for PTSD, entitlement to a TDIU, and entitlement to service connection for diabetes mellitus, peripheral neuropathy, and hypertension, he does not have the authority to withdraw the Veteran's hearing request with the issues of entitlement to service connection for bilateral hearing loss and tinnitus, the Board finds that a remand is necessary in order to afford the Veteran his requested Board hearing.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. §§ 20.700, 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran an opportunity to appoint a representative with respect to the issues of entitlement to service connection for bilateral hearing loss and tinnitus.   

2. Schedule the Veteran for a Board hearing before a Veterans Law Judge sitting at the RO with regard to his bilateral hearing loss and tinnitus claims.  All correspondence regarding the scheduling of such hearing should be associated with the claims file.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


